DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tonokawa (US 2019/0190024).
Tonokawa is directed to a secondary battery 30, illustrated in Figure 1. Tonokawa discloses the secondary battery includes: a first oxide semiconductor 14 having a first conductivity type; a first charging layer 16 disposed on the first oxide semiconductor layer 14, and composed by including a first insulating material and a second oxide semiconductor having the first conductivity type; a third oxide semiconductor layer 24 having a second conductivity type disposed on the first charging layer 16; and a hydroxide layer 22 disposed between the first charging layer 16 and the third oxide semiconductor layer 24, and containing a hydroxide of a metal constituting the third oxide semiconductor layer 24. (Para, 0030; Fig.1). Tonokawa discloses the secondary battery 30 according to the embodiments may include the first electrode 12 and the second electrode 26; the first oxide semiconductor layer 14 may include an n type first oxide semiconductor layer, and may be connected to the first electrode 12; the second oxide semiconductor may include an n type second oxide semiconductor; and the third oxide semiconductor layer 24 may include a p type third oxide semiconductor layer, and may be connected to the second electrode 26. (Para, 0055-0056; Fig.1). These disclosures and the illustrations of Figure 1 teach the limitation of claim 1 where a semiconductor solid state battery comprises an N-type semiconductor; a P-type semiconductor and the limitation of claim 9.
Tonokawa discloses, the secondary battery 30 according to the embodiments may include a second charging layer 18 disposed between the first charging layer 16 and the hydroxide layer 22. (Para, 0031; Fig.1). Tonokawa also discloses, the second charging layer 18 may include a second insulating material. (Para, 0032; Fig.1). Tonokawa discloses alternatively, the second charging layer 18 may include the second insulating material and a conductivity adjusting material. (Para, 0033; Fig.1). Tonokawa discloses the first charging layer 16 may include a structure of at least two-layer of which compositions are different from each other. (Para, 0034; Fig.1). Tonokawa explains, the first charging layer 16 may be formed by including a silicon oxide (SiO2)/a titanium oxide (TiO2), and more specifically, the first charging layer 16 may be formed by including a layered structure of SiO2/TiO2, or may be formed by including a particulate bonding structure in which the periphery of particle-shaped TiO2 is covered with SiO2. (Para, 0034). Tonokawa also discloses that alternatively, the first charging layer 16 may include a structure into which TiO2 and SiO2 are mixed, or a structure in which TiO2 is wrapped in a silicon oxide. (Para, 0034). Tonokawa also explains that the compositions of the titanium oxide and the silicon oxide are respectively not limited to TiO2 and SiO2, but may include a structure in which the composition ratio x, of TiOx and/or SiOx is changed. (Para, 0034). 
Moreover, Tonokawa discloses the n-type oxide semiconductor may be an oxide of titanium (Ti), tin (Sn), zinc (Zn), or magnesium (Mg). (Para, 0035). Accordingly, the first charging layer 16 may be a layered structure of SiO2 and an oxide of with Ti, Sn, Zn, or Mg, or may be formed of a particulate bonding structure in which the periphery of an oxide of particle-shaped Ti, Sn, Zn, or Mg is covered with SiO2. (Para, 0035). Alternatively, the first charging layer 16 may include a configuration in which a molecule or molecular group of SiO2 and an oxide of Ti, Sn, Zn, or Mg is surrounded by SiO2 (amorphous). (Para, 0035). These disclosures teach the limitation of claim 1 where a semiconductor solid state battery comprises a first insulating layer provide between the N-type semiconductor and the P-type semiconductor. Tonokawa discloses alternatively, the first charging layer 16 may include a porous structure. (Para, 0036). 
Tonokawa discloses the oxide semiconductor layer 24 constitutes a pn junction with respect to the n-type semiconductor of the hydroxide layer (NiOOH of the nickel hydroxide layer), and can suppress an electric charge leak at the time of charging. If the p type oxide semiconductor layer 24 is formed by using NiO, it is possible to form Ni(OH)2 layer by electrical stimulation. (Para, 0054; Fig.1). Tonokawa discloses the third oxide semiconductor layer 24 may include a nickel oxide (NiO), and the hydroxide layer 22 may include at least any one of a nickel hydroxide (Ni(OH)2) or nickel oxyhydroxide (NiOOH), in the secondary battery 30 according to the embodiments. (Para, 0057). Tonokawa, discloses that alternatively in the secondary battery 30 according to the embodiments, the third oxide semiconductor layer 24 may include the nickel oxide (NiO); the hydroxide layer 22 may include a laminated structure in which both of the nickel hydroxide (Ni(OH)2) and the nickel oxyhydroxide (NiOOH) are mixed, and the nickel hydroxide (Ni(OH)2) may be contacted with the third oxide semiconductor layer 24, and the nickel oxyhydroxide (NiOOH) may be contacted with the second charging layer 18. (Para, 0057). Tonokawa discloses that in the secondary battery 30 according to the embodiments, the third oxide semiconductor layer 24 includes the nickel oxide (NiO); and the hydroxide layer 22 includes the nickel oxyhydroxide (NiOOH) when fully charged, and includes the nickel hydroxide (Ni(OH)2) when fully discharged. (Para, 0058). These disclosures teach the limitation of claim 5. 
Therefore, the limitations of claims 1, 5 and 9 are anticipated by the disclosures of Tonokawa. 
Allowable Subject Matter
Claims 2-4, 6-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitation, wherein the first insulating layer has a thickness of 3 nm to 30µm and a dielectric constant of 50 or less. Claim 4 recites the limitation, wherein the first insulating layer has a density of 60% or more of a true density thereof. Claim 6 recites the limitation, wherein the N-type semiconductor or the P-type semiconductor comprises a capture level for electrons or holes introduced therein. Claim 10 recites the limitation of claim 10 where the semiconductor solid state battery according to claim 9, further comprising a second insulating layer provided between the N-type semiconductor and the first electrode, a third insulating layer provided between the P-type semiconductor and the second electrode, or both the second third insulating layer. The disclosures of Tonokawa as discussed above fail to teach and/or suggest the limitation of claims 2, 4, 6 and 10. The prior art fails to provide other relevant disclosures which cure the deficiency of Tonokawa to teach and/or suggest the limitations of claims 2, 4, 6 and 10. Claims 3, 7-8 and 11-12 depend directly from claims 2, 4, 6 and 10. Therefore, claims 2-4, 6-8 and 10-12 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899